UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6797



MELVIN WILLIAMS,

                                                Petitioner - Appellant,

          versus


UNITED   STATES  PAROLE   COMMISSION;        JOHNNY
HUGHES; SEWALL SMITH, Warden,

                                               Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-03-
278-MJG)


Submitted:   August 28, 2003             Decided:     September 8, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael E. Marr, Baltimore, Maryland, for Appellant. Thomas M.
DiBiagio, United States Attorney, James G. Warwick, Assistant
United States Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Melvin Williams, a federal prisoner, appeals the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000).   We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Williams v. United States Parole Comm’n, No. CA-03-278-

MJG (D. Md. entered Apr. 22, 2003; filed Apr. 25, 2003).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2